Exhibit 10.1
 
EXECUTION COPY
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ENVIRONMENTAL CONTROL PROPERTY
TRANSFER AGREEMENT
 
between
 
MP RENAISSANCE FUNDING, LLC
Seller
 
and
 
MONONGAHELA POWER COMPANY
Transferor
 
Dated as of April 11, 2007
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



           
Page
                       
ARTICLE I
             
Definitions
                       
Section 1.01.
   
Definitions
   
1
 
Section 1.02.
   
Other Definitional Provisions
   
2
                 
ARTICLE II
 
Conveyance of Environmental Control Property
                 
Section 2.01.
   
Conveyance of Initial Environmental Control Property
   
2
 
Section 2.02.
   
Conveyance of Subsequent Environmental Control Property
   
3
 
Section 2.03.
   
Conditions to Conveyance of Environmental Control Property
   
3
                 
ARTICLE III
 
Representations and Warranties of Transferor
                 
Section 3.01.
   
Organization and Good Standing
   
4
 
Section 3.02.
   
Due Qualification
   
4
 
Section 3.03.
   
Power and Authority
   
4
 
Section 3.04.
   
Binding Obligation
   
5
 
Section 3.05.
   
No Violation
   
4
 
Section 3.06.
   
No Proceedings
   
5
 
Section 3.07.
   
Approvals
   
5
 
Section 3.08.
   
The Environmental Control Property
   
5
 
Section 3.09.
   
Representations and Warranties of Seller
   
8
                 
ARTICLE IV
 
Covenants of the Transferor
                 
Section 4.01.
   
Corporate Existence
   
8
 
Section 4.02.
   
No Liens or Conveyances
   
9
 
Section 4.03.
   
Delivery of Collections
   
9
 
Section 4.04.
   
Notice of Liens
   
9
 
Section 4.05.
   
Compliance with Law
   
9
 
Section 4.06.
   
Covenants Related to Environmental Control Property
   
9
 
Section 4.07.
   
Notice of Indemnification Events
   
10
 
Section 4.08.
   
Protection of Title
   
10
 
Section 4.09.
   
Taxes
   
11
 
Section 4.10.
   
Third Parties
   
11
 

 
i

--------------------------------------------------------------------------------


 
ARTICLE V
 
The Transferor
                 
Section 5.01.
   
Liability of Transferor; Indemnities
   
11
 
Section 5.02.
   
Merger or Consolidation of, or Assumption of the Obligations of, Transferor
   
13
 
Section 5.03.
   
Limitation on Liability of Transferor and Others
   
13
 
Section 5.04.
   
Opinions of Counsel
   
13
                 
ARTICLE VI
 
Miscellaneous Provisions
                 
Section 6.01.
   
Amendment
   
14
 
Section 6.02.
   
Notices
   
14
 
Section 6.03.
   
Assignment
   
16
 
Section 6.04.
   
Limitations on Rights of Others
   
16
 
Section 6.05.
   
Severability
   
16
 
Section 6.06.
   
Separate Counterparts
   
16
 
Section 6.07.
   
Headings
   
17
 
Section 6.08.
   
Governing Law
   
17
 
Section 6.09.
   
Assignment to Issuer and to Indenture Trustee
   
17
 
Section 6.10.
   
Nonpetition Covenant
   
17
 
Section 6.11.
   
Perfection
   
17
 
Section 6.12.
   
Limitation of Liability
   
18
       
 
       
Exhibit A
   
Pending Litigation
       
Appendix A
   
Master Definitions
       

 
ii

--------------------------------------------------------------------------------



ENVIRONMENTAL CONTROL PROPERTY TRANSFER AGREEMENT dated as of April 11, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, “this
Agreement”), between MP RENAISSANCE FUNDING, LLC, a Delaware limited liability
company (the “Seller”), and MONONGAHELA POWER COMPANY, an Ohio corporation, and
its successors in interest to the extent permitted hereunder, as Transferor (the
“Transferor”).
 
WHEREAS the Transferor desires to contribute from time to time Environmental
Control Property created pursuant to the Statute and the Financing Order; and
 
WHEREAS the Seller is willing to acquire the Environmental Control Property; and
 
WHEREAS the Seller intends to sell the Transferred Environmental Control
Property to the Issuer and the Issuer intends to purchase the Transferred
Environmental Control Property from the Seller pursuant to the Sale Agreement;
and
 
WHEREAS the Issuer, in order to finance the purchase of the Transferred
Environmental Control Property, will from time to time issue Environmental
Control Bonds under the Indenture; and
 
WHEREAS the Issuer, to secure its obligations under the Environmental Control
Bonds and the Indenture, will pledge its right, title and interest in the
Transferred Environmental Control Property to the Indenture Trustee for the
benefit of the Environmental Control Bondholders; and
 
WHEREAS the Seller has determined that the transactions contemplated by the
Basic Documents are in the best interest of the Seller and its creditors and
represent a prudent and advisable course of action that does not impair the
rights and interests of the Seller’s creditors; and
 
WHEREAS the PSCWV or its attorney will enforce this Agreement pursuant to the
Financing Order for the benefit of the Customers to the extent permitted by
applicable Requirements of Law.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
 
ARTICLE I
Definitions
 
Section 1.01.  Definitions. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in Appendix A to this Agreement.
 

--------------------------------------------------------------------------------


 
Section 1.02.  Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; Section, Schedule and Exhibit references contained in this Agreement
are references to Sections, Schedules and Exhibits in or to this Agreement
unless otherwise specified; and the term “including” shall mean “including
without limitation”.
 
(b)  The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.
 
ARTICLE II
Conveyance of Environmental Control Property
 


Section 2.01.  Conveyance of Initial Environmental Control Property. (a) Subject
to the conditions specified in Section 2.03, the Transferor hereby irrevocably
contributes, sells, transfers, assigns, sets over and otherwise conveys to the
Seller, without recourse (subject to the obligations herein), all right, title
and interest of the Transferor in and to the Initial Environmental Control
Property created pursuant to the Statute and in accordance with the Financing
Order (such contribution, sale, transfer, assignment, set over and conveyance of
the Initial Environmental Control Property includes, to the fullest extent
permitted by the Statute, the assignment of all revenues, collections, claims,
rights, payments, money or proceeds of or arising from the Environmental Control
Charges related to the Initial Environmental Control Property, as the same may
be adjusted from time to time). Such contribution, sale, transfer, assignment,
set over and conveyance is expressly an absolute transfer of all of the
Transferor’s right, title and interest (as in a true sale), and not as a pledge
or other secured transaction, of the Initial Environmental Control Property. The
Transferor agrees and confirms that after giving effect to the contribution it
has no rights in the Initial Environmental Control Property to which a security
interest of creditors of the Transferor could attach because it has sold all
rights in the Initial Environmental Control Property to the Seller pursuant to
Section 24-2-4e(m)(1) of the Statute. If such sale, transfer, assignment,
setting over and conveyance is held by any court of competent jurisdiction not
to be a true sale as provided in Section 24-2-4e(m)(1) of the Statute, then such
sale, transfer, assignment, setting over and conveyance shall be treated as a
pledge of the Initial Environmental Control Property and as the creation of a
security interest (within the meaning of the Statute and the UCC) in the Initial
Environmental Control Property and, without prejudice to its position that it
has absolutely transferred all of its rights in the Initial Environmental
Control Property to the Seller, the Transferor hereby grants a security interest
in the Initial Environmental Control Property to the Seller (and, to the extent
necessary to qualify the grant as a security interest under the Statute and the
UCC, to the Indenture Trustee for the benefit of the Environmental Control
Bondholders to secure the right of the Seller under the Basic Documents to
receive the Environmental Control Charges and all other the Environmental
Control Property).
 
2

--------------------------------------------------------------------------------


 
(b)  In exchange for the contribution of the Initial Environmental Control
Property from the Transferor, the Seller will distribute the net proceeds of the
issuance and sale of the Environmental Control Bonds to the Transferor as a
dividend.
 
Section 2.02.  Conveyance of Subsequent Environmental Control Property. The
Transferor may from time to time offer to contribute or convey additional
Environmental Control Property to the Seller, subject to the conditions
specified in Section 2.03. Such Subsequent Environmental Control Property, if
any, shall be contributed or conveyed to the Seller effective on the Subsequent
Contribution Date specified in the related Addition Notice, subject to the
satisfaction or waiver of the conditions specified in Section 2.03.
 
Section 2.03.  Conditions to Conveyance of Environmental Control Property. The
Transferor shall be permitted to contribute and transfer Environmental Control
Property to the Seller only upon the satisfaction or waiver of each of the
following conditions:
 
(i)  as of the Initial Contribution Date or the Subsequent Contribution Date, as
applicable, the Transferor was not insolvent and will not have been made
insolvent by such contribution and the Transferor is not aware of any pending
insolvency with respect to itself;
 
(ii)  as of the Initial Contribution Date or the Subsequent Contribution Date,
as applicable, no breach by the Transferor of its representations, warranties or
covenants in this Agreement shall exist; and no Servicer Default shall have
occurred and be continuing;
 
(iii)  as of the Initial Contribution Date or the Subsequent Contribution Date,
as applicable, (A) the Issuer shall have sufficient funds available to pay the
purchase price for the Transferred Environmental Control Property to be conveyed
on such date pursuant to the Sale Agreement and (B) all conditions to the
issuance of one or more Series of Environmental Control Bonds intended to
provide such funds set forth in the Indenture shall have been satisfied or
waived;
 
(iv)  on or prior to the Initial Contribution Date or the Subsequent
Contribution Date, as applicable, the Transferor shall have taken all action
required to transfer to the Seller ownership of the Environmental Control
Property to be conveyed on such date, free and clear of all Liens, other than
Liens created by the Issuer under the Indenture, the Seller shall have taken any
action required for the Seller to transfer to the Issuer ownership of the
Transferred Environmental Control Property to be conveyed on such date, free and
clear of all Liens, other than Liens created by the Issuer under the Indenture,
and the Issuer, or the Servicer on behalf of the Issuer, shall have taken any
action required for the Issuer to grant the Indenture Trustee a first priority
perfected security interest in the Collateral and maintain such security
interest as of such date;
 
3

--------------------------------------------------------------------------------


 
(v)  in the case of a conveyance of Subsequent Environmental Control Property
only, on or prior to such Subsequent Contribution Date, the Transferor shall
have provided the Seller, the Issuer and the Rating Agencies with a timely
Addition Notice;
 
(vi)  the Transferor shall have delivered to the Rating Agencies, the Seller and
the Issuer (A) an Opinion of Counsel with respect to the transfer of the
Environmental Control Property then being conveyed to the Seller and (B) the
Opinion of Counsel required by Section 5.04(a); and
 
(vii)  the Transferor shall have delivered to the Indenture Trustee, the Seller
and the Issuer an Officers’ Certificate confirming the satisfaction of each
condition precedent specified in this Section 2.03.
 
ARTICLE III
Representations and Warranties of Transferor
 
As of the Initial Contribution Date, or as of any Subsequent Contribution Date,
as applicable, the Transferor makes the following representations and warranties
on which the Seller has relied and will rely in acquiring Environmental Control
Property. The Transferor agrees and acknowledges that the following
representations and warranties are also for the benefit of the Issuer, as
assignee of the Seller pursuant to the Sale Agreement, and the Indenture
Trustee, as collateral assignee of the Issuer pursuant to the Indenture. The
representations and warranties shall survive the conveyance of Environmental
Control Property to the Seller, the sale of the Transferred Environmental
Control Property from the Seller to the Issuer pursuant to the Sale Agreement
and the pledges and assignments thereof permitted hereby.
 
Section 3.01.  Organization and Good Standing. The Transferor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Ohio, with corporate power and authority to own its properties and
conduct its business as currently owned or conducted.
 
Section 3.02.  Due Qualification. The Transferor is duly qualified to do
business as a foreign corporation in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, licenses or approvals (except where the failure to so qualify or
obtain such licenses and approvals would not be reasonably likely to have a
material adverse effect on the Transferor’s business, operations, assets,
revenues or properties).
 
Section 3.03.  Power and Authority. The Transferor has the corporate power and
authority to execute and deliver this Agreement and to carry out its terms; the
Transferor has full corporate power and authority to own the Environmental
Control Property and contribute, convey and assign the Initial Environmental
Control Property, in the case of the Initial Contribution Date, and the
Subsequent Environmental Control Property, in the case of each Subsequent
Contribution Date, as applicable, and the Transferor has duly authorized such
contribution, conveyance and assignment to the Seller by all necessary corporate
action; and the execution, delivery and performance of this Agreement have been
duly
 
4

--------------------------------------------------------------------------------


 
authorized by the Transferor by all necessary corporate action.
 
Section 3.04.  Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Transferor enforceable against the Transferor in
accordance with its terms subject to bankruptcy, receivership, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
 
Section 3.05.  No Violation. The consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or by-laws of the Transferor, or any indenture, agreement or other
instrument to which the Transferor is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
(other than under this Agreement) pursuant to the terms of any such indenture,
agreement or other instrument; nor, to the Transferor’s knowledge, violate any
Requirements of Law applicable to the Transferor of any Governmental Authority
having jurisdiction over the Transferor or its properties.
 
Section 3.06.  No Proceedings. Except as described in Exhibit A, there are no
proceedings or investigations pending or, to the Transferor’s best knowledge,
threatened, before any Governmental Authority having jurisdiction over the
Transferor or its properties (i) asserting the invalidity of the Basic
Documents, the Environmental Control Bonds, the Statute or the Financing Order,
(ii) seeking to prevent the issuance of the Environmental Control Bonds or the
consummation of any of the transactions contemplated by the Basic Documents or
the Environmental Control Bonds or (iii)  seeking any determination or ruling
that could reasonably be expected to materially and adversely affect the
performance by the Transferor of its obligations under, or the validity or
enforceability of, the Basic Documents, the Environmental Control Bonds or the
Financing Order.
 
Section 3.07.  Approvals. Except for UCC filings or filings under the Statute,
no approval, authorization, consent, order or other action of, or filing with,
any Governmental Authority is required in connection with the execution and
delivery by the Transferor of this Agreement, the performance by the Transferor
of the transactions contemplated hereby or the fulfillment by the Transferor of
the terms hereof, except those that have been obtained or made.
 
Section 3.08.  The Environmental Control Property. (a) Information. All
information provided by the Transferor to the Seller in writing with respect to
the Environmental Control Property is correct in all material respects.
 
(b)  Effect of Transfer. The transfers and assignments herein contemplated
constitute absolute transfers of the Initial Environmental Control Property
 
5

--------------------------------------------------------------------------------


 
or the Subsequent Environmental Control Property, as the case may be, from the
Transferor to the Seller, and the beneficial interest in and title to the
Environmental Control Property would not be part of the debtor’s estate in the
event of the filing of a bankruptcy petition by or against the Transferor under
any bankruptcy law.
 
(c)  Transfer Filings.
 
(i)  The Transferor is the sole owner of the Environmental Control Property
being contributed to the Seller on the Initial Contribution Date or Subsequent
Contribution Date, as applicable.
 
(ii)  The Environmental Control Property has been validly transferred to the
Seller free and clear of all Liens other than Liens created by the Issuer under
the Indenture.
 
(iii)  All filings, including filings with the Secretary of State of West
Virginia under the Statute, necessary in any jurisdiction to give the Seller a
valid ownership interest in the Environmental Control Property, free and clear
of all Liens of the Transferor or anyone claiming through the Transferor, and to
give the Seller a first priority perfected security interest in the
Environmental Control Property have been made, other than any such filings
(except for filings with the Secretary of State of the State of West Virginia,
Delaware and Nevada, under the Statute and UCC, as applicable) the absence of
which would not have a material adverse impact on (A) the ability of the
Servicer to collect Environmental Control Charges with respect to the
Environmental Control Property or (B) the rights of the Seller with respect to
the Environmental Control Property.
 
(d)  Irrevocable; Process Valid; No Litigation; Etc.
 
(i)  The Financing Order has been issued by the PSCWV in accordance with the
Statute; the Financing Order and the process by which it was issued comply with
all applicable Requirements of Law; and the Financing Order is in full force and
effect, final, and not subject to appeal by any Person.
 
(ii)  As of the date of issuance of any Series of Environmental Control Bonds,
such Environmental Control Bonds are entitled to the protections provided by the
Statute and, accordingly, the provisions of the Financing Order relating to
Environmental Control Property and Environmental Control Charges are not
revocable by the PSCWV.
 
(iii)  (A) Under the Statute, the State of West Virginia has pledged (the “State
Pledge”) that it will not take or permit any action that impairs the value of
Environmental Control Property or, except as allowed in connection with the
True-Up Adjustments, reduce, alter or impair Environmental Control Charges that
are imposed, collected and remitted for the benefit of the Environmental Control
Bondholders, until any principal, interest and redemption premium in respect of
the Environmental Control Bonds, all financing costs and all amounts to be paid
under any ancillary agreement are paid or performed in
 
6

--------------------------------------------------------------------------------


 
full. (B) Under the Contract Clauses of the Constitutions of the State of West
Virginia and the United States, the State of West Virginia could not, absent a
demonstration that such action was necessary to serve a significant and
legitimate public purpose, repeal or amend the Statute, nor could the State of
West Virginia (or the PSCWV in exercising its legislative powers) take any
action or fail to take any action required by the State Pledge if the repeal or
amendment, or the action or inaction, would substantially limit, alter, impair
or reduce the value of the Environmental Control Property or the Environmental
Control Charges. (C) Under applicable West Virginia constitutional principles
relating to the impairment of liens, the State of West Virginia could not enact
legislation (other than a law passed by the State of West Virginia in the valid
exercise of the state’s police power) that repeals the State Pledge or limits,
alters, impairs or reduces the value of the Environmental Control Property or
the Environmental Control Charges so as to impair (x) the terms of the Indenture
or the Environmental  Control Bonds or (y) the rights and remedies of the
Environmental Control Bondholders (or the Indenture Trustee acting on their
behalf) prior to the time that the Environmental Control Bonds are fully paid
and discharged if such action would prevent the payment of the Environmental
Control Bonds or would significantly affect the security for the Environmental
Control Bonds.
 
(iv)  There is no order by any court providing for the revocation, alteration,
limitation or other impairment of the Statute, Financing Order, Environmental
Control Property or the Environmental Control Charges or any rights arising
under any of them or which seeks to enjoin the performance of any obligations
under the Financing Order.
 
(v)  No other approval, authorization, consent, order or other action of, or
filing with, any Governmental Authority is required in connection with the
creation of the Environmental Control Property, except those that have been
obtained or made.
 
(vi)  Except as described in Exhibit A, there are no proceedings or
investigations challenging the Financing Order or the Statute pending, or to the
best of the Transferor’s knowledge, threatened before any Governmental Authority
having jurisdiction over the Transferor or its properties.
 
(vii)  No failure on the Initial Contribution Date or any Subsequent
Contribution Date or any time thereafter to satisfy any condition imposed by the
Statute with respect to the recovery of Environmental Control Costs will have a
material adverse affect on the creation or contribution hereunder of
Environmental Control Property or the right to collect Environmental Control
Charges.
 
(viii)  The voters of the State of West Virginia have no right of referendum or
initiative to amend, repeal or revoke the Statute in a manner that would impair
the security of the Environmental Control Bondholders.
 
7

--------------------------------------------------------------------------------


 
(e)  Assumptions. The assumptions used in calculating Environmental Control
Charges are reasonable and made in good faith.
 
(f)  Creation of Environmental Control Property.
 
(i)  The Environmental Control Property constitutes an existing present property
right that will continue to exist until the Environmental Control Bonds issued
pursuant to the Financing Order and all Financing Costs of the Environmental
Control Bonds have been paid in full.
 
(ii)  The Environmental Control Property consists of (A) the rights and
interests of the Transferor, the Seller, as assignee of the Transferor, and the
Issuer, as assignee of the Seller, including the right to impose, charge,
collect and receive Environmental Control Charges in the amount necessary to
provide for full payment and recovery of all Environmental Control Costs and
Financing Costs determined to be recoverable in the Financing Order, and any
interest in such rights and interests; (B) the right under the Financing Order,
to obtain True-Up Adjustments; and (C) all revenues, receipts, collections,
rights to payment, payments, moneys, claims or other proceeds arising from the
rights and interests described in clauses (A) and (B) above.
 
(iii)  The Financing Order, including the right to collect Environmental Control
Charges, has been declared to be irrevocable by the PSCWV.
 
(g)  Solvency. After giving effect to the contribution of any Environmental
Control Property hereunder, the Transferor (i) is solvent and expects to remain
solvent, (ii) is adequately capitalized to conduct its business and affairs
considering its size and the nature of its business and intended purposes,
(iii) is not engaged in nor does it expect to engage in a business for which its
remaining property represents unreasonably small capital, (iv) reasonably
believes that it will be able to pay its debts as they come due and (v) is able
to pay its debts as they mature and does not intend to incur, or believe that it
will incur, indebtedness that it will not be able to repay at its maturity.
 
Section 3.09.  Representations and Warranties of Seller. The representations and
warranties made by the Seller under the Sale Agreement are true and correct in
all material respects.
 
ARTICLE IV
Covenants of the Transferor
 
Section 4.01.  Corporate Existence. Subject to Section 5.02, so long as
Environmental Control Bonds of any Series remain Outstanding, except in the case
of a merger, consolidation, division, asset disposition or other similar
transaction permitted under the terms of this Agreement, the Transferor will
keep in full force and effect its corporate existence and remain in good
standing, in each case under the laws of the jurisdiction of its incorporation,
and will obtain and preserve its qualification to do
 
8

--------------------------------------------------------------------------------


 
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement and each
other instrument or agreement to which the Transferor is a party necessary to
the proper administration of this Agreement and the transactions contemplated
hereby.
 
Section 4.02.  No Liens or Conveyances. Except for the conveyances hereunder,
the Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on, any of the
Environmental Control Property, whether now existing or hereafter created, or
any interest therein. The Transferor shall not at any time assert any Lien
against or with respect to any Environmental Control Property, and shall defend
the right, title and interest of the Seller, the Issuer, as assignee of the
Seller, and the Indenture Trustee, as collateral assignee of the Issuer, in, to
and under the Environmental Control Property and the Transferred Environmental
Control Property, as the case may be, whether now existing or hereafter created,
against all claims of third parties claiming through or under the Transferor.
 
Section 4.03.  Delivery of Collections. Subject to the terms of the Servicing
Agreement, if the Transferor receives collections in respect of the
Environmental Control Charges, the Transferor agrees to pay the Servicer all
estimated payments received by the Transferor in respect thereof as soon as
practicable after receipt is known by the Transferor, but in no event later than
two Business Days after such receipt is known by the Transferor, and the
Transferor shall reconcile estimated payment amounts with the Servicer within 25
Business Days after the estimated payments are paid to the Servicer.
 
Section 4.04.  Notice of Liens. The Transferor shall notify the Issuer and the
Indenture Trustee promptly after becoming aware of any Lien on any Environmental
Control Property other than the conveyances hereunder or under the Sale
Agreement, the Indenture or the other Basic Documents.
 
Section 4.05.  Compliance with Law. The Transferor hereby agrees to comply with
its organizational or governing documents and all Requirements of Law applicable
to the Transferor, except to the extent that failure to so comply would not have
a material adverse affect on the Seller’s, the Issuer’s or the Indenture
Trustee’s interests in the Environmental Control Property or the Transferred
Environmental Control Property, as applicable, under any of the Basic Documents
or the Transferor’s performance of its obligations hereunder or under any of the
other Basic Documents to which it is a party.
 
Section 4.06.  Covenants Related to Environmental Control Property. (a) So long
as Environmental Control Bonds of any Series remain Outstanding, the Transferor
shall treat the Environmental Control Bonds as debt of the Seller for federal
income tax purposes to the extent permitted by applicable Requirements of Law.
 
(b)  So long as Environmental Control Bonds of any Series remain Outstanding,
the Transferor shall (i) clearly disclose in its financial statements that it is
not the owner of the Environmental Control Property and that the assets of the
Issuer are not available to pay creditors of the Transferor or any of its
Affiliates and (ii) clearly
 
9

--------------------------------------------------------------------------------


 
disclose the effects of all transactions among the Transferor, the Seller and
the Issuer in accordance with GAAP.
 
(c)  The Transferor agrees that upon the conveyance by the Transferor of the
Environmental Control Property to the Seller, (i) to the fullest extent
permitted by applicable Requirements of Law, the Seller shall have all of the
rights originally held by the Transferor with respect to the Environmental
Control Property, including the right to collect any amounts payable by any
Customer or Third Party in respect of such Environmental Control Property,
notwithstanding any objection or direction to the contrary by the Transferor and
(ii) any payment by any Customer or Third Party to the Seller shall discharge
such Customer’s or such Third Party’s obligations in respect of such
Environmental Control Property to the extent of such payment, notwithstanding
any objection or direction to the contrary by the Transferor.
 
(d)  So long as Environmental Control Bonds of any Series remain Outstanding,
(i) the Transferor shall not make any statement or reference in respect of the
Environmental Control Property that is inconsistent with the ownership thereof
by the Seller or, after the sale of the Transferred Environmental Control
Property by the Seller to the Issuer, the Issuer and (ii) the Transferor shall
not take any action in respect of the Environmental Control Property except
solely in its capacity as the Servicer thereof pursuant to the Servicing
Agreement or as otherwise contemplated by the Basic Documents.
 
Section 4.07.  Notice of Indemnification Events. The Transferor shall deliver to
the Seller, the Issuer and the Indenture Trustee promptly after having obtained
knowledge thereof, written notice in an Officers’ Certificate of any
Indemnification Event or any event which, with the giving of notice or the
passage of time, would become an Indemnification Event.
 
Section 4.08.  Protection of Title. The Transferor shall execute and file such
filings, including filings with the PSCWV pursuant to the Statute and the
Financing Order, and cause to be executed and filed such filings, all in such
manner and in such places as may be required by law fully to preserve, maintain,
and protect the interests of the Seller in the Environmental Control Property,
including all filings required under the Statute relating to the transfer of the
ownership or security interest in the Environmental Control Property by the
Transferor to the Seller. The Transferor shall deliver (or cause to be
delivered) to the Seller file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.
The Transferor agrees to take such legal or administrative actions, including
defending against or instituting and pursuing legal actions and appearing or
testifying at hearings or similar proceedings, as may be reasonably necessary
(i) to protect the Seller, the Issuer, the Indenture Trustee and the
Environmental Control Bondholders from claims, state actions or other actions or
proceedings of third parties which, if successfully pursued, would result in a
breach of any representation or warranty set forth in Article III or (ii) to
block or overturn any attempts to cause a repeal of, modification of or
supplement to the Statute or the Financing Order or the rights of holders of
Environmental Control Property by legislative
 
10

--------------------------------------------------------------------------------


 
enactment or constitutional amendment that would be materially adverse to the
holders of Environmental Control Property.
 
Section 4.09.  Taxes. So long as Environmental Control Bonds of any Series
remain Outstanding, the Transferor shall, and shall cause each of its
subsidiaries to, pay all material taxes, including assessments and governmental
charges imposed upon it or any of its properties or assets or with respect to
any of its franchises, business, income or property before any penalty accrues
thereon if the failure to pay any such taxes, assessments and governmental
charges would, after any applicable grace periods, notices or other similar
requirements, result in a lien on the Environmental Control Property; provided
that no such tax need be paid if the Transferor or one of its subsidiaries is
contesting the same in good faith by appropriate proceedings promptly instituted
and diligently conducted and if the Transferor or such subsidiary has
established appropriate reserves as shall be required in conformity with
generally accepted accounting principles.
 
Section 4.10.  Third Parties. So long as Environmental Control Bonds of any
Series remain Outstanding, the Transferor shall not permit any Third Party to
bill or collect Environmental Control Charges on behalf of the Issuer except (a)
as a subcontractor under the active supervision of the Servicer or (b) as
required by applicable law or regulation and to the extent permitted by
applicable law or regulation, after written notice of such arrangement is
furnished to the Rating Agencies.
 
ARTICLE V
The Transferor
 
Section 5.01.  Liability of Transferor; Indemnities. (a) The Transferor shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Transferor under this Agreement.
 
(b)  The Transferor shall indemnify the Seller, the Issuer, the Indenture
Trustee, for itself and on behalf of the Environmental Control Bondholders, and
each of their respective members, managers, officers, directors and agents for,
and defend and hold harmless each such Person from and against, any and all
taxes (other than any taxes imposed on Environmental Control Bondholders, solely
as a result of their ownership of Environmental Control Bonds ) that may at any
time be imposed on or asserted against any such Person as a result of the
acquisition or holding of the Environmental Control Property by the Seller or
the Transferred Environmental Control Property by the Issuer or the issuance and
sale by the Issuer of the Environmental Control Bonds, or any other transactions
contemplated herein, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes.
 
(c)  The Transferor shall indemnify the Seller, the Issuer, the Indenture
Trustee, on behalf of the Environmental Control Bondholders, and each of their
respective members, managers, officers, directors, and agents for, and defend
and hold harmless each such Person from and against, any and all amounts of
principal of and interest on the Environmental Control Bonds not paid when due
or when scheduled to be paid in accordance with their terms and the amount of
any deposits to the Issuer required
 
11

--------------------------------------------------------------------------------


 
 to have been made in accordance with the terms of the Basic Documents which are
not made when so required, in either case as a result of the Transferor’s breach
of any of its representations, warranties or covenants contained in this
Agreement.
 
(d)  The Transferor shall indemnify the Seller, the Issuer, the Indenture
Trustee, on behalf of the Environmental Control Bondholders, and each of their
respective members, managers, officers, directors, and agents, and defend and
hold harmless each such Person from and against, any and all Losses that may be
imposed on, incurred by or asserted against any such Person as a result of
(i) the Transferor’s willful misconduct, bad faith or negligence in the
performance of its duties or observance of its covenants under this Agreement,
(ii) the Transferor’s reckless disregard of its obligations and duties under
this Agreement or (iii) the Transferor’s breach of any of its representations or
warranties contained in this Agreement (any event described in any of the
foregoing clauses (i), (ii) or (iii), an “Indemnification Event”). Amounts on
deposit in the Excess Funds Subaccount and the Capital Subaccount shall not be
available to satisfy any Losses for which indemnification is provided in this
Agreement.
 
(e)  The Transferor also will indemnify the PSCWV, for the benefit of Customers,
for any and all Losses, including but not limited to Losses in the form of
higher Environmental Control Charges, that Customers may incur by reason of
(i) any failure of the Transferor’s representations or warranties in this
Agreement, (ii) any breach of the Transferor’s covenants in this Agreement,
(iii) any failure of the Seller’s representations in the Sale Agreement or
(iv) by breach of the Seller’s covenants in the Sale Agreement. The Transferor
will not be liable for any Losses resulting solely from a downgrade in the
ratings on the Environmental Control Bonds or any consequential, incidental or
indirect damages, including any loss of market value of the Environmental
Control Bonds, resulting from any downgrade of the ratings of the Environmental
Control Bonds.
 
(f)  The Transferor shall indemnify the Indenture Trustee and its officers,
directors and agents for, and defend and hold harmless each such Person from and
against, any and all Losses that may be imposed upon, incurred by or asserted
against any such Person as a result of the acceptance or performance of the
trusts and duties contained herein and in the Basic Documents to which the
Indenture Trustee is a party, except to the extent that any such Loss shall be
due to the willful misconduct, bad faith or gross negligence of the Indenture
Trustee. Such amounts shall be deposited into the Collection Account and
distributed in accordance with the Indenture.
 
(g)  The Transferor’s indemnification obligations under Section 5.01(b), (c),
(d), (e) and (f) for events occurring prior to the removal or resignation of the
Indenture Trustee, or the termination of this Agreement, shall survive the
resignation or removal of the Indenture Trustee, or the termination of this
Agreement, and shall include reasonable fees and expenses of investigation and
litigation (including the reasonable attorney’s fees and expenses of the
Indenture Trustee). Any amounts indemnified by the Transferor pursuant to its
obligations under Sections 5.01(b), (c), (d) or (e) shall be deposited into the
Collection Account and distributed in accordance with the Indenture.
 
12

--------------------------------------------------------------------------------


 
Section 5.02.  Merger or Consolidation of, or Assumption of the Obligations of,
Transferor. Any Person (a) into which the Transferor may be merged or
consolidated and which succeeds to all or any material part of the electric
distribution business of the Transferor, (b) which results from the division of
the Transferor into two or more Persons and which succeeds to all or any
material part of the electric distribution business of the Transferor, (c) which
may result from any merger or consolidation to which the Transferor shall be a
party and which succeeds to all or any material part of the electric
distribution business of the Transferor, (d) which may succeed to the properties
and assets of the Transferor substantially as a whole and which succeeds to all
or any material part of the electric distribution business of the Transferor or
(e) which may otherwise succeed to all or any material part of the electric
distribution business of the Transferor, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Transferor under this Agreement, shall be the successor to the Transferor
hereunder without the execution or filing of any document or any further act by
any of the parties to this Agreement; provided, however, that (i) immediately
after giving effect to such transaction, no representation or warranty made
pursuant to Article III shall have been breached and no Servicer Default, and no
event that, after notice or lapse of time, or both, would become a Servicer
Default, shall have occurred and be continuing, (ii) the Transferor shall have
delivered to the Seller, the Issuer and the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, (iii) the Rating Agencies
shall have received prior written notice of such transaction and (iv) the
Transferor shall have delivered to the Seller, the Issuer and the Indenture
Trustee an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all filings, including filings by the Transferor with the PSCWV
pursuant to the Statute and UCC filings, have been executed and filed that are
necessary fully to preserve and protect the interest of the Seller in the
Environmental Control Property and reciting the details of such filings or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interests. Notwithstanding anything
herein to the contrary, the execution of the above described agreement of
assumption and compliance with clauses (i), (ii), (iii) and (iv) above shall be
conditions precedent to the consummation of any transaction referred to in
clause (a), (b), (c), (d) or (e) above.
 
Section 5.03.  Limitation on Liability of Transferor and Others. The Transferor
and any director or officer or agent of the Transferor, or any employee of
Allegheny Energy Service Corporation, may rely in good faith on the advice of
counsel or on any document of any kind, prima facie properly executed and
submitted by any Person, respecting any matters arising hereunder. Subject to
Section 4.08, the Transferor shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its obligations
under this Agreement, and that in its opinion may involve it in any expense or
liability.
 
Section 5.04.  Opinions of Counsel. The Transferor shall deliver to the Seller,
the Issuer and the Indenture Trustee: (a) promptly after the execution and
delivery of this Agreement and of each amendment hereto or to the Servicing
Agreement and on each
 
13

--------------------------------------------------------------------------------


 
 Subsequent Contribution Date, an Opinion of Counsel either (i) to the effect
that, in the opinion of such counsel, all filings, including filings with the
PSCWV pursuant to the Statute, that are necessary to fully preserve and protect
the interests of the Seller in the Environmental Control Property have been
executed and filed, and reciting the details of such filings or referring to
prior Opinions of Counsel in which such details are given, or (ii) to the effect
that, in the opinion of such counsel, no such action shall be necessary to
preserve and protect such interest; and (b) within 90 days after the beginning
of each calendar year beginning with the first calendar year beginning more than
three months after the Initial Contribution Date, an Opinion of Counsel, dated
as of a date during such 90-day period, either (i) to the effect that, in the
opinion of such counsel, all filings with the PSCWV pursuant to the Statute,
have been executed and filed that are necessary to preserve fully and protect
fully the interest of the Seller in the Environmental Control Property, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (ii) to the effect that, in the opinion of
such counsel, no such action shall be necessary to preserve and protect such
interest. Each Opinion of Counsel referred to in clause (a) or (b) above shall
specify any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest.
 
ARTICLE VI
Miscellaneous Provisions
 
Section 6.01.  Amendment.
 
(a)  Subject to Section 6.01(b) below, this Agreement may be amended by the
Transferor and the Seller, with the prior written consent of the Indenture
Trustee and the satisfaction of the Rating Agency Condition. Promptly after the
execution of any such amendment and consent, the Transferor shall furnish
written notification of the substance of such amendment or consent to each of
the Rating Agencies. Prior to the execution of any amendment to this Agreement,
the Issuer and the Indenture Trustee shall be entitled to receive and rely upon
an Opinion of Counsel stating that the execution of such amendment is authorized
or permitted by this Agreement and the Opinion of Counsel referred to in Section
3.10 of the Servicing Agreement. Subject to paragraph (b) below, the Issuer and
the Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects their own rights, duties or immunities under this
Agreement or otherwise.
 
(b)  Notwithstanding anything to the contrary in Section 6.01(a), no amendment
or modification of this Agreement shall be effective except upon satisfaction of
the conditions precedent in this Section 6.01(b).
 
(i)  PSCWV Condition. At least 16 days prior to the effectiveness of any such
amendment or modification, and after obtaining the other necessary approvals set
forth in Section 6.01(a), except for the consent of the Indenture Trustee and
the Environmental Control Bondholders if the consent of the Environmental
Control Bondholders is required or sought by the Indenture Trustee in connection
with such amendment or modification, the Issuer shall have
 
14

--------------------------------------------------------------------------------


 
 delivered to the PSCWV’s executive director and general counsel written
notification of any proposed amendment or modification, which notification shall
contain:
 
(A)  a reference to Case Nos. 05-0402-E-CN and 05-0750-E-PC and any other case
number under which a Financing Order has been issued;
 
(B)  an Officers’ Certificate stating that the proposed amendment or
modification has been approved by all parties to this Agreement; and
 
(C)  a statement identifying the person to whom the PSCWV is to address any
response to the proposed amendment or to request additional time.
 
(ii)  The PSCWV or its authorized representative shall, within 15 days of
receiving the notification complying with Section 6.01(b)(i) above, either:
 
(A)  provide notice of its determination that the proposed amendment or
modification will not under any circumstances have the effect of increasing the
ongoing qualified costs related to the Environmental Control Bonds,
 
(B)  provide notice of its consent or lack of consent to the person specified in
Section 6.01(b)(i)(C) above, or
 
(C)  be conclusively deemed to have consented to the proposed amendment or
modification,
 
unless, within 15 days of receiving the notification complying with Section
6.01(b)(i) above, the PSCWV or its authorized representative delivers to the
office of the person specified in Section 6.01(b)(i)(C) above with a written
statement requesting an additional amount of time not to exceed 15 days in which
to consider whether to consent to the proposed amendment or modification. If the
PSCWV or its authorized representative requests an extension of time in the
manner set forth in the preceding sentence, then the PSCWV shall either provide
notice of its consent or lack of consent or notice of its determination that the
proposed amendment or modification will not under any circumstances increase
ongoing qualified costs to the person specified in Section 6.01(b)(i)(C) above
not later than the last day of such extension of time or be conclusively deemed
to have consented to the proposed amendment or modification on the last day of
such extension of time. Any amendment or modification requiring the consent of
the PSCWV shall become effective on the later of (i) the date proposed by the
parties to such amendment or modification or (ii) the first day after the
expiration of the 15-day period provided for in this Section 6.01(b)(ii), or, if
such period has been extended pursuant hereto, the first day after the
expiration of such period as so extended.
 
15

--------------------------------------------------------------------------------


 
(c)  For the purpose of this Section 6.01, an “authorized representative” of the
PSCWV means any person authorized to act on behalf of the PSCWV, as evidenced by
an Opinion of Counsel (which may be the general counsel) to the PSCWV.
 
Section 6.02.  Notices. All demands, notices and communications upon or to the
Transferor, the Seller, the Issuer, the Indenture Trustee, the Rating Agencies
or the PSCWV under this Agreement shall be in writing, delivered personally, via
facsimile, reputable overnight courier or by certified mail, return-receipt
requested, and shall be deemed to have been duly given upon receipt (a) in the
case of the Transferor, to Monongahela Power Company, 800 Cabin Hill Drive,
Greensburg, Pennsylvania 15601, Attention of Amanda J. Skov, Esq., (b) in the
case of the Seller, to MP Renaissance Funding, LLC, 2215-B Renaissance Drive,
Suite #5, Las Vegas, Nevada 89119, Attention of Kristine Eppes, (c) in the case
of the Issuer, to MP Environmental Funding LLC, 2215-B Renaissance Drive, Suite
#5, Las Vegas, Nevada 89119, Attention of Kristine Eppes, (d) in the case of the
Indenture Trustee, at the Corporate Trust Office, (e) in the case of Moody’s, to
Moody’s Investors Service, Inc., Asset Finance Group, 99 Church Street, New
York, New York 10007, (f) in the case of Standard & Poor’s, to Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., 55 Water
Street, 42nd Floor, New York, New York 10041-0003, Attention of ABS Surveillance
Group - New Assets, (g) in the case of Fitch, to Fitch, Inc., One State Street
Plaza, New York, New York 10004, Attention of ABS Surveillance, and (h) in the
case of the PSCWV, to 201 Brooks Street, P.O. Box 812, Charleston, West Virginia
25325, Attention of Executive Secretary; or, as to each of the foregoing, at
such other address as shall be designated by written notice to the other
parties.
 
Section 6.03.  Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 5.02, this Agreement may not be assigned
by the Transferor.
 
Section 6.04.  Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Transferor, the Seller, PSCWV, the Issuer and
the Indenture Trustee, on behalf of itself and the Environmental Control
Bondholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Collateral or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.
 
Section 6.05.  Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 6.06.  Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
16

--------------------------------------------------------------------------------


 
Section 6.07.  Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
Section 6.08.  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF WEST VIRGINIA, WITHOUT REFERENCE TO ITS CONFLICT
OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 6.09.  Assignment to Issuer and to Indenture Trustee. (a) The Transferor
hereby acknowledges and consents to the sale, transfer, assignment and
conveyance of all right, title and interest of the Seller in, to and under the
Transferred Environmental Control Property and the proceeds thereof and the
assignment of any or all of the Seller’s rights hereunder to the Issuer pursuant
to the Sale Agreement.
 
(b)  The Transferor hereby acknowledges and consents to the mortgage, pledge,
assignment and grant of a security interest by the Issuer (as assignee of the
Seller) to the Indenture Trustee pursuant to the Indenture for the benefit of
the Environmental Control Bondholders of all right, title and interest of the
Issuer in, to and under the Transferred Environmental Control Property and the
proceeds thereof and the assignment of any or all of the Issuer’s rights under
the Sale Agreement to the Indenture Trustee.
 
Section 6.10.  Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement or the Indenture, but subject to a court of competent
jurisdiction’s rights to order the sequestration and payment of Environmental
Control Revenues arising with respect to the Environmental Control Property upon
application by the Issuer or the Indenture Trustee notwithstanding any
bankruptcy, reorganization or other insolvency proceedings with respect to the
debtor, pledgor or transferor of the Environmental Control Property pursuant to
Section 24-2-4e(k)(4) of the Statute, the Transferor shall not, prior to the
date which is one year and one day after the termination of the Indenture,
petition or otherwise invoke or cause the Seller or the Issuer to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Seller or the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Seller or the Issuer or any substantial part of the property of the Seller or
the Issuer, or ordering the winding up or liquidation of the affairs of the
Seller or the Issuer.
 
Section 6.11.  Perfection. In accordance with Section 24-2-4e(m) of the Statute,
(i) upon the Financing Order creating the Environmental Control Property
becoming effective, (ii) the execution and delivery of this Agreement (iii) the
receipt of value and (iv) the filing of a financing statement with the office of
the Secretary of State of West Virginia, a transfer of an interest in the
Environmental Control Property will be perfected as against all third persons,
including any judicial lien creditors, other than creditors holding a prior
security interest, ownership interest or assignment in the Environmental
 
17

--------------------------------------------------------------------------------


 
Control Property previously perfected in accordance with the relevant provisions
of the Statute.
 
Section 6.12.  Limitation of Liability. It is expressly understood and agreed by
the parties hereto that this Agreement is executed and delivered by U.S. Bank
National Association, not individually or personally but solely as Indenture
Trustee for the benefit of the Environmental Control Bondholders, in the
exercise of the powers and authority conferred and vested in it, and nothing
herein contained shall be construed as creating any liability on U.S. Bank
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties who are signatories to this Agreement and by any
Person claiming by, through or under such parties; provided, however, that this
provision shall not protect U.S. Bank National Association against any liability
that would otherwise be imposed by reason of willful misconduct, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations or duties under this Agreement.
 
 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 
 
MP RENAISSANCE FUNDING, LLC,
Seller,
 
by:           /s/ Kristine W. Eppes                  
Title: Vice Pesident, Treasury and Secretary
 
 
MONONGAHELA POWER COMPANY,
Transferor,
 
by:           /s/ Philip J. Goulding               
Title:  Vice President
 
Acknowledged and Accepted:
 
MP ENVIRONMENTAL FUNDING LLC,
as Issuer of the Environmental Control Bonds,
 
by:          /s/ Philip J. Goulding               
          Title:  Vice President
 
 
U.S. Bank National Association, not in
its individual capacity but solely as
Indenture Trustee on behalf of the
Environmental Control Bondholders,
 
by:          /s/ Melissa A. Rosal            
          Title:  Vice President
 
19

--------------------------------------------------------------------------------



EXHIBIT A


PENDING LITIGATION
 


None.
 
A-1

--------------------------------------------------------------------------------


 